Notice of Pre-AIA  or AIA  Status
1. 	The action is responsive to the filing of a non-provisional application on 06/15/2018. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. 	Claims 1-13 are pending.

Claim Rejections - 35 USC § 112
3. 	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

4. 	Claim 13 is  rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 13 is directed to a different statutory class of invention and as a computer program product. Thus does not further limit claim 12.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Interpretation
5. 	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: as a “prediction system configured for identifying…, totaling… and generating prediction data” in claim 1. Further, the prediction subsystem configured for modifying in claim 4, and the prediction subsystem configured for associating and totaling in claim 5. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Specifically Paragraphs 51-59 of the present application specification. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
6. 	`The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

7. 	Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Mukherjee et. al. U.S. Publication No. 20160092469  published Mar. 31, 2016 in view of Cuff et. al. U.S. Publication No. 20130059608 published Mar. 7, 2013.
With regard to Independent claim 1, Mukherhjee teaches an incident prediction system, the system comprising: 
a crowd detection interface for receiving a plurality of mobile device identifiers of a plurality of mobile devices from a crowd detection unit, an incident database wherein a plurality of weight factors is associated with a plurality of stored mobile device identifiers, wherein the weight factors are computed based on a proximity of the associated mobile devices to a position of at least one historic incident that occurred in the past (Para 18, historical events and may use a number of factors 
 a prediction subsystem configured for: i) identifying one or more matches between at least one of the received mobile device identifiers and the stored mobile device identifiers to obtain one or more weight factors associated with the received mobile device identifiers, ii) totaling the one or more weight factors so as to obtain a total weight factor, iii) generating prediction data of an occurrence of the incident based on the total weight factor (See reputation score as a computed for a location gathers and pushing an alert to a user based on  a number of factors (See Para 17 and 36 and115-151, such as location, demographics, reputation, emotion, etc.)
While Mukherhjee teaches computing a reputation score for a given location for the purposes of predicting when a user location corresponds to a unsafe region for the user, hence predicts based on historical measures, incidents and other factors that a user may be in danger and sends an alert. Nonetheless, Mukherhjee does not state the score is a prediction. Therefore, the teachings of Cuff are relied upon to show how a crowd risk prediction can be made while receiving location information from a user. 
Cuff is analogous to Mukherhjee as Cuff also teaches a crowd or risk determinate value to alert a user based on historical incidents and location (Para 6-8). Cuff teaches a network monitor that gathers wireless device locations so as to predict safety risks to the public (Para 20-22). Cuff teaches calculating a risk based on representations of individuals at a location and computes the crowd risk (para 23-26). Cuff teaches predicting a viral event (Para 30) and generates an alert to notify those in the public. Cuff teaches using location and an incident database to determine a 
Accordingly it would have been obvious to the skilled artisan prior to the effective date of the invention having the teachings of Cuff and Mukherhjee in front of them to modify the score calculation of Mukherhjee to predict additional public safety risks. The motivation to combine Cuff with Mukherhjee first comes from Mukherhjee  to warn others based on a predicted outcome and  from Cuff to aid police, fire and emergency personnel in the prediction of public safety risks via crowd gathering tendencies thereby activating appropriate safety services and alerting others (Para 75-77). 
With respect to dependent claim 2, Mukherhjee teaches a system according wherein the incident database incorporates geographical data indicative of locations of the historic incidents, and wherein the weight factors are computed based on the geographical data. (See database 55, and using location data of the actual user (Para 85-104 and 136). 
With respect to dependent claim 3, Mukherhjee teaches a system wherein the crowd detection interface obtains location data from the crowd detection unit, the location data being indicative of locations of the mobile devices, and wherein the prediction subsystem is configured to total the weight factors in a pre-determined geographical region (Para 118-137).  
dependent claim 4, Mukherhjee teaches a system wherein the prediction subsystem is further configured for modifying the total weight factor based on at least one situational weight factor, the at least one situational weight factor being further calculated based on one from the list of: weather conditions, day or night time, weekdays, period of a city event and type of a city event (para 17, weather and time). 
With respect to dependent claim 5, Mukherhjee teaches a system wherein the prediction subsystem is further configured for: i) associating default weight factors to the received mobile device identifiers that do not match any of the stored mobile device identifiers; ii) totaling the weight factors of the received mobile device identifiers to obtain the total weight factor (See Para 173, uses default factors when the user is not near a common location).  
With respect to dependent claim 6, Mukherhjee teaches a system wherein the prediction subsystem is further configured for generating a warning signal if a probability of the occurrence of the incident is larger than a pre-defined incident probability threshold (Para 41, 114-117, alert meets threshold). 
With respect to dependent claim 7, Mukherhjee teaches a system wherein the crowd detection interface receives the plurality of mobile device identifiers in the form of at least one selected from the list of: wireless signals emitted by the plurality of mobile devices, device MAC addresses and SSIDs of networks the device has been connected to (Para 56, 85, 136).  
With respect to dependent claim 8, Mukherhjee teaches a system wherein the system comprises the crowd detection unit and wherein the crowd detection unit, is a connected lighting system equipped with a plurality of sensors for receiving the plurality of mobile device identifiers (See lights Para 60 as alarms). 
With respect to dependent claim 9, Mukherhjee teaches a system wherein the weight factors (042, 404, 444) are calculated as a function of the maximum of a default weight factors and ( c r ( ( x i - x k , l ) 2 + ( y i - y k , l ) 2 ) ) , wherein c.sub.r is a spatial normalization factor, 
With respect to claim 12, claim 12 reflects a method comprising a set of steps performed in a substantially similar manner as those in claim 1. Thus is rejected along the same rationale. 
With respect to claim 13, it is presumed applicant intended a Beauregard or article of manufacture claim, thus claim 13 is interpreted as a performing the steps of claim 1, as similarly clamed in claim 12, therefore is rejected along the same rationale as claim 1. 

A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the
ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck & Co. v. Biocraft Labs., Inc., 874 F.2d 804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1, 215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d
1385, 1390, 163 USPQ 545, 549 (CCPA 1969).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN B THERIAULT whose telephone number is (571)272-5867.  The examiner can normally be reached on Monday -Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/STEVEN B THERIAULT/Primary Examiner, Art Unit 2179